In a proceeding pursuant to CPLR 7503 (b) to permanently stay arbitration of an uninsured motorist claim, Progressive Insurance Company and Oleg Ivanov appeal from an order of the Supreme Court, Kings County (Kurtz, R.), dated February 27, 2008, which, after a framed-issue hearing, granted the petition and permanently stayed the arbitration.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the unredacted police report was properly admitted into evidence (see Bayne v City of New York, 29 AD3d 924, 925-926 [2006]; Matter of Irizarry v Motor Veh. Indem. Corp., 287 AD2d 716 [2001]; cf. Matter of Phoenix Ins. Co. v Golanek, 50 AD3d 1148 [2008]).
In light of the above determination, we need not reach the parties’ remaining contentions. Dillon, J.P., Miller, Belen and Chambers, JJ., concur.